Order, Family Court, New York County (Ruth Jane Zuckerman, J.H.O.), entered on or about September 1, 2006, as supplemented by order, same court and J.H.O., entered on or about February 27, 2007, which, to the extent appealed from, awarded primary physical custody to petitioner mother, unanimously affirmed, without costs.
“[I]n reviewing relocation and other custody issues, deference is to be accorded to the determination rendered by the fact-finder, unless it lacks a sound and substantial basis in the record” (Yolanda R. v Eugene I. G., 38 AD3d 288, 289 [2007]). This record reveals that with respect to the custody issues, the court properly considered the children’s best interests (see Matter of Tropea v Tropea, 87 NY2d 727, 739-741 [1996]). A preponderance of the evidence supports the court’s award of physical custody to the mother, who had established a stable home for the children in New Jersey. The father’s concerns were addressed by the court’s disposition, which, among other things, awarded him legal custody and precluded the mother from moving the children’s primary residence more than 15 miles farther from his residence.
*341We have considered the father’s remaining contentions and find them without merit. Concur—Tom, J.E, Friedman, Buckley, Acosta and Freedman, JJ.